EXHIBIT 10.2
 
 
 
 
LOAN AGREEMENT
 
Dated as of January 15, 2010
 
by and between
 
JAMES SIMPSON FOUNDATION,
A CALIFORNIA NON PROFIT CORPORATION


as Lender
 
and
 
PEPPERBALL TECHNOLOGIES, INC.
as Borrower
 
TOTAL CREDIT AMOUNT:  $200,000
 
Maturity Date:
December 10, 2010
Formula:
As set forth in Agreement
Interest:
15% per annum, fixed



The information set forth above is subject to the terms and conditions set forth
in the balance of this Agreement.  The parties agree as follows:
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

1.  Closing; Payments.
 
(a)  Closing.  Upon the execution of this Loan Agreement Lender shall deliver to
Borrower $200,000 (sometimes referred to as “Credit Facility”)
 
(b)  Interest.  The Credit Facility shall be interest-only through February 28,
2010, amortizing thereafter at $8,000 per month (in addition to the monthly
interest payments) for the first month, then $16,000 per month thereafter
through Maturity (See Amortization and Fee Payment Schedule below).
 
(c)  Maturity Date.   All amounts outstanding hereunder are due and payable on
December 10, 2010.
 
(d)  Amortization of Principal.  The amortization of principal associated with
this Credit Facility shall be made as follows:
 

Month   Amortization of Principal           March 31   $  8,000     April 30  
16,000   May 31   16,000   June 30   16,000   July 31   16,000   August 31  
16,000   September 30   16,000   October 31   16,000   November 30   16,000  


 
(e)  Late Payment.  If any payment of interest or any other amount owing to
Lender is not made within ten (10) days after the due date, Borrower shall pay
Lender a late payment fee equal to the greater of $500 or 10% of the amount of
such late payment.  The terms of this paragraph shall not be construed as
Lender’s consent to Borrower’s failure to pay any amounts in strict accordance
with this Agreement, and Lender’s charging any such fees and/or acceptance of
any such payments shall not restrict Lender’s exercise of any remedies arising
out of any such failure.
 
2.  Security Interest.  As security for all present and future indebtedness,
guarantees, liabilities, and other obligations of Borrower to Lender under this
Agreement, including all fees specified in Section 1 (collectively, the
“Obligations”), Borrower grants Lender a security interest in all of Borrower’s
personal property, whether now owned or hereafter acquired, including without
limitation all of the following:  all accounts, cash, patents, copyrights,
trademarks, goodwill, general intangibles, chattel paper, documents, letters of
credit, instruments, deposit accounts, investment property, inventory, fixtures
and equipment, as such terms are defined in Division 9 of the Uniform Commercial
Code in effect on the date hereof, and all products, proceeds and insurance
proceeds of the foregoing, but excluding any equipment subject to existing
equipment leases or motor vehicle leases or equipment lines of credit in place
prior to the date hereof and such other equipment or motor vehicles acquired
hereafter under such facilities (collectively, the “Collateral”).  Borrower
authorizes Lender to execute such documents and take such actions as Lender
reasonably deems appropriate from time to time to perfect or continue the
security interest granted hereunder.  Borrower shall enter into such deposit
account control agreements, and shall take such other steps as Lender may
reasonably request, to perfect or assure the first priority of the security
interest granted hereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
3.  Representations and Warranties.  Borrower represents to Lender as follows
(which shall be deemed continuing throughout the term of this Agreement):
 
(a)  Authorization.  Borrower is and will continue to be, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and Borrower is and will continue to be qualified and licensed to
do business in all jurisdictions in which it is required to do so; the
execution, delivery and performance by Borrower of this Agreement, and all other
documents contemplated hereby have been duly and validly authorized by all
necessary corporate action, and do not violate Borrower’s Certificate of
Incorporation or by-laws, or any law or any material agreement or instrument
which is binding upon Borrower or its property.  Except as disclosed on Exhibit
A, Borrower has no wholly owned or partially owned subsidiaries and is not a
partner or joint venturer in any partnership or joint venture.
 
(b)  State of Incorporation; Places of Business; Locations of
Collateral.  Borrower is a corporation incorporated and in good standing under
the laws of the State of Colorado.  The address set forth in this Agreement
under Borrower’s signature is Borrower’s chief executive office.
 
(c)  Title to Collateral; Permitted Liens.  Borrower is now, and will at all
times in the future be, the sole owner of all the Collateral, except for items
of Equipment that are leased by Borrower.  The Collateral now is and will remain
free and clear of any and all liens, security interests, encumbrances and
adverse claims, except for (i) purchase money security interests in specific
items of Equipment; (ii) leases of specific items of Equipment; (iii) liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings, provided
the same have no priority over any of Lender’s security interests; and
(iv) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations that
are not delinquent.
 
(d)  Tax Returns and Payments.  Borrower has timely filed, and will timely file,
all tax returns and reports required by applicable law, and Borrower has timely
paid, and will timely pay, all applicable taxes, assessments, deposits and
contributions now or in the future owed by Borrower.
 
(e)  Compliance with Law.  Borrower has complied, and will comply, in all
material respects, with all provisions of all applicable laws and regulations.
 
(f)  Information.  All information provided to Lender by or on behalf of
Borrower on or prior to the date of this Agreement is true and correct in all
material respects, and no representation or other statement made by Borrower to
Lender contains any untrue statement of a material fact or omits to state a
material fact necessary to make any statements made to Lender not misleading at
the time made.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(g)   Litigation.  Except as disclosed on Exhibit A, there is no claim or
litigation pending or (to best of Borrower’s knowledge) threatened against
Borrower.  Borrower will promptly inform Lender in writing of any claim or
litigation in the future which, either separately or in the aggregate, involve a
claim in excess of $200,000.
 
(h)   Subsidiaries.  Except as disclosed on Exhibit A, Borrower has no
wholly-owned or partially owned subsidiaries and Exhibit A sets forth all
Advances by Borrower to, and all investments by Borrower in, any person, entity,
corporation partnership or joint venture.
 
(i)   Deposit and Investment Accounts.  Borrower maintains only the operating,
savings, deposit, securities and investment accounts listed on Exhibit A.
 
4.  Covenants.
 
(a)   Insurance.  Borrower will maintain insurance on the Collateral and
Borrower’s business, in amounts and of a type that are customary to businesses
similar to Borrower’s, and Lender will be named in a loss payable endorsement in
favor of Lender, in form reasonably acceptable to Lender.
 
(b)           Negative Covenants.  Without Lender’s prior written consent,
Borrower shall not do any of the following:  (i) permit or suffer an acquisition
of all or substantially all of Borrower’s assets other than an acquisition, the
terms of which provide for immediate payment of all amounts outstanding under
this Agreement; (ii) acquire any assets outside the ordinary course of business;
(iii)  sell, lease, encumber, license or transfer any Collateral except for
sales in the ordinary course of business (in which case Lender retains its
security interest in the proceeds of such disposition); (iv) pay or declare any
dividends on Borrower’s stock; (v) redeem, purchase or otherwise acquire, any of
Borrower’s stock; (vi) make any investments in, or Advances or advances to, any
person, including without limitation any investments in, or downstreaming of
funds to, any subsidiary or affiliate of Borrower, except in the ordinary course
of business as conducted on the date hereof; or (vii)  incur any indebtedness
outside the ordinary course of business, other than debt of up to $1,000,000
subordinated on terms reasonably acceptable to Lender, or make any payment on
any of Borrower’s indebtedness that is subordinate to the Obligations, other
than regularly scheduled interest payments for so long as an Event of Default is
not continuing.
 
(c)           Board Materials.  Borrower shall give Lender copies of all
notices, minutes, consents and other materials that Borrower provides to its
directors in connection with such meetings at the same time and in the same
manner as it gives to its directors.
 
5.           Events of Default.  Prior to Full Repayment, any one or more of the
following shall constitute an Event of Default under this Agreement:
 
(a)           Borrower shall fail to pay any principal of or interest on any
Advances or any other monetary Obligations within ten (10) days of when due; or
 
(b)   Borrower shall fail to comply with any other provision of this Agreement,
which failure is not cured within ten (10) days after the sooner of (i) the date
that Borrower has knowledge of that failure or (ii) Borrower’s receipt of notice
from Lender; or
 
 
 
 
 

--------------------------------------------------------------------------------

 
(c)   Any warranty, representation, statement, report or certificate made or
delivered to Lender by Borrower or on Borrower’s behalf shall be untrue or
misleading in a material respect as of the date given or made, or shall become
untrue or misleading in a material respect after the date hereof which cannot be
corrected after notice to the satisfaction of Lender, acting reasonably; or
 
(d)   A default or event of default shall occur under any agreement to which
Borrower is a party or by which it is bound (i) resulting in a right by the
other party or parties, whether or not exercised, to accelerate the maturity of
any indebtedness or (ii) that could have a Material Adverse Effect, as defined
below; or
 
(e)   Dissolution, termination of existence of Borrower; the occurrence of a
Dissolution Event; or appointment of a receiver, trustee or custodian, for all
or any material part of the property of, assignment for the benefit of creditors
by, or the commencement of any proceeding by or against Borrower under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect (except that, in the case of a proceeding commenced against
Borrower, Borrower shall have sixty (60) days after the date such proceeding was
commenced to have it dismissed, provided Lender shall have no obligation to make
any Advances during such period); or
 
(f)   The occurrence of a “Material Adverse Effect”, which shall mean (i) a
material adverse change in the business, prospects, operations, results of
operations, assets, liabilities or financial or other condition of Borrower,
(ii) the impairment of Borrower’s ability to perform its Obligations or of
Lender’s ability to enforce the Obligations or realize upon the Collateral, or
(iii) a material adverse change in the value of the Collateral.
 
6.   Remedies.
 
(a)   Remedies.  Upon the occurrence and during the continuance of any Event of
Default (after giving effect to the right to cure, if any, provided in Section
5), Lender, at its option, may do any one or more of the
following:  (a) Accelerate and declare the Obligations to be immediately due,
payable, and performable; (b) Take possession of any or all of the Collateral
wherever it may be found, and for that purpose Borrower hereby authorizes Lender
to enter Borrower’s premises without interference to search for, take possession
of, keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge by Borrower for so long as Lender reasonably deems it necessary
in order to complete the enforcement of its rights under this Agreement or any
other agreement; provided, however, that should Lender seek to take possession
of any of the Collateral by Court process, Borrower hereby waives:  (i) any bond
and any surety or security relating thereto; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that Lender retain possession of, and not dispose of,
any such Collateral until after trial or final judgment; (c) Require Borrower to
assemble any or all of the Collateral and make it available to Lender at places
designated by Lender; (d) Complete the processing of any Collateral prior to a
disposition thereof and, for such purpose and for the purpose of removal, Lender
shall have the right to use Borrower’s premises, equipment and all other
property without charge by Borrower; (e) Collect and dispose of and realize upon
any investment property, including withdrawal of any and all funds from any
deposit or securities accounts; (f) Dispose of any of the Collateral, at one or
more public or private sales, in lots or in bulk, for cash, exchange or other
property, or on credit, and to adjourn any such sale from time to time without
notice other than oral announcement at the time scheduled for sale; and
(g) Demand payment of, and collect any accounts, general intangibles or other
Collateral and, in connection therewith, Borrower irrevocably authorizes Lender
to endorse or sign Borrower’s name on all collections, receipts, instruments and
other documents, and, in Lender’s good faith business judgment, to grant
extensions of time to pay, compromise claims and settle accounts, general
intangibles and the like for less than face value; Borrower grants Lender a
license, exercisable from and after an Event of Default has occurred, to use and
copy any trademarks, service marks and other intellectual property in which
Borrower has an interest to effect any of the foregoing remedies.  All
reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by Lender with respect to the foregoing shall be added to and become
part of the Obligations, and shall be due on demand.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(b)   Application of Proceeds.  All proceeds realized as the result of any sale
or other disposition of the Collateral shall be applied by Lender first to the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Lender in the exercise of its rights under this Agreement, second to
any fees and Obligations other than interest and principal, third to the
interest due upon any of the Obligations, and fourth to the principal of the
Obligations, in such order as Lender shall determine in its sole
discretion.  Any surplus shall be paid to Borrower or other persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency.
 
(c)   Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, Lender shall have all the other rights and remedies accorded a
secured party under the California Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Lender and Borrower, and all of such rights and
remedies are cumulative and none is exclusive.  Exercise or partial exercise by
Lender of one or more of its rights or remedies shall not be deemed an election,
nor bar Lender from subsequent exercise or partial exercise of any other rights
or remedies.  The failure or delay of Lender to exercise any rights or remedies
shall not operate as a waiver thereof, but all rights and remedies shall
continue in full force and effect until all of the Obligations have been fully
paid and performed.
 
(d)   Power of Attorney.  After the occurrence and during the continuance of an
Event of Default (after giving effect to the right to cure, if any, provided in
Section 5), Borrower irrevocably appoints Lender (and any of Lender’s designated
employees or agents) as Borrower’s true and lawful attorney in fact to:  endorse
Borrower’s name on any checks or other forms of payment; make, settle and adjust
all claims under and decisions with respect to Borrower’s policies of insurance;
settle and adjust disputes and claims respecting accounts, general intangibles
and other Collateral; execute and deliver all notices, instruments and
agreements in connection with the perfection of the security interest granted in
this Agreement; sell, lease or otherwise dispose of all or any part of the
Collateral; and take any other action or sign any other documents required to be
taken or signed by Borrower, or reasonably necessary to enforce Lender’s rights
or remedies or otherwise carry out the purposes of this Agreement.  The
appointment of Lender as Borrower’s attorney in fact, and each of Lender’s
rights and powers, being coupled with an interest, are irrevocable until all
Obligations owing to Lender have been paid and performed in full.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(e)           Loan Default.  In the event of a default, the interest rate will
increase to 18% until the default is cured, and a default fee of $4,000 will be
charged per month up to a cumulative total of 25% of any amounts due.
 
7.   Triggering Event.  Prior to Full Repayment (defined below), the occurrence
of any one or more of the following shall constitute a “Triggering
Event”:  (i) the sale, lease, license, exchange or similar transaction involving
all or substantially all of the assets of Borrower in one or more transactions,
(ii) the closing of a recapitalization, reorganization, merger, consolidation or
other transaction or transactions of Borrower, (iii) any action (voluntary or
involuntary) to liquidate, dissolve and/or wind down the business of Borrower,
(iv) the sale of any division or business unit of Borrower in one or more
transactions in which the gross proceeds are at least $500,000 (or to the extent
Borrower receives consideration other than cash, any such transaction in which
Borrower is deemed to have received value in the form of cash, marketable
securities, assets or other consideration or any combination thereof of at least
$500,000) and (v) the incurrence of any debt other than debt of up to $1,000,000
subordinated on terms reasonably acceptable to Lender.
 
If a Triggering Event (or any part or element thereof) shall occur before all
amounts owing Lender under this Agreement have been indefeasibly paid in full
(“Full Repayment”), upon the occurrence, and as part of the consummation, of
such Triggering Event, Lender shall be entitled to one hundred percent (100%) of
the proceeds of the sale of assets in an orderly liquidation of Borrower’s
assets  until such time as all amounts owing to Lender have been repaid in full
(including, without limitation, all accrued interest due thereon, fees and other
costs payable to Lender).  If the consideration payable to Borrower in
connection with such transaction(s) is other than cash in an amount sufficient
to satisfy the Full Repayment, Lender shall be entitled to receive, in addition
to such cash (or, upon mutual agreement, unrestricted, publicly tradable
marketable securities, provided such securities are traded on a major public
exchange and in regular daily volume sufficient to allow the immediate
liquidated thereof without negatively impacting the value of such securities),
the cash proceeds received by Borrower upon the sale of such non-cash
consideration until Full Repayment.  If Lender elects to receive such
unrestricted, publicly tradable marketable securities, Lender shall credit the
then outstanding balance hereunder with the fair market value of such securities
(based upon the average closing price per share for the five (5) trading day
period immediately preceding the date Lender receives such unrestricted
marketable securities).  If Borrower receives non-cash consideration in
connection with such transaction, Borrower shall sell, as soon as reasonably
practical, such non-cash consideration in a commercially reasonable manner in
order to maximize the proceeds of such sale.
 
8.   Waivers.  The failure of Lender at any time or times to require Borrower to
strictly comply with any of the provisions of this Agreement or any other
present or future agreement between Borrower and Lender shall not waive or
diminish any right of Lender later to demand and receive strict compliance
therewith.  Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar.  None of the
provisions of this Agreement or any other agreement shall be deemed to have been
waived except by a specific written waiver signed by an authorized officer of
Lender.  Borrower waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, instrument, account,
general intangible, document or guaranty at any time held by Lender on which
Borrower is or may in any way be liable, and notice of any action taken by
Lender, unless expressly required by this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
9.   Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Lender and Borrower
shall be governed by the internal laws (and not the conflict of laws rules) of
the State of California.  As a material part of the consideration to Lender to
enter into this Agreement, Borrower agrees that all actions and proceedings
relating directly or indirectly to this Agreement shall be litigated in courts
located within California, and that the exclusive venue therefor shall be San
Diego County.
 
10.   MUTUAL WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN LENDER AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF
LENDER OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN ALL OF THE
FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. IF THIS JURY
WAIVER IS FOR ANY REASON UNENFORCEABLE, THE PARTIES AGREE TO RESOLVE ALL CLAIMS,
CAUSES AND DISPUTES THROUGH FINAL AND BINDING ARBITRATION TO BE HELD IN SAN
DIEGO COUNTY IN ACCORDANCE WITH THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON ANY AWARD RESULTING FROM
ARBITRATION MAY BE ENTERED INTO AND ENFORCED BY ANY STATE OR FEDERAL COURT
HAVING JURISDICTION THEREOF.
 
11.   General.  This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Lender and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.  The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Lender.  Lender may assign all or any part of its interest
in this Agreement and the Obligations to any person or entity, or grant a
participation in, or security interest in, any interest in this Agreement, with
notice to, but without consent of, Borrower.  Borrower may not assign any rights
under or interest in this Agreement without Lender’s prior written
consent.  This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one
agreement.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
JAMES SIMPSON FOUNDATION, A CALIFORNIA NON PROFIT CORPORATION
PEPPERBALL TECHNOLOGIES, INC.
By:  /s/ James A. Simpson
By:  /s/ Christin Lewis
Title:  Manager
Title:  Asst. Secretary
   
Address for notices:
Address for notices:
James Simpson Foundation, a California Non Profit Corporation
P.O. Box 2227
Rancho Santa Fe, CA   92067
PepperBall Technologies, Inc.
6142 Nancy Ridge Dr., Suite 101
San Diego, CA  92121
Attn:  John C. Stiska, Chief Executive Officer
Fax:  858-638-0781


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 